Exhibit 10.1
 
AGREEMENT


 
THIS AGREEMENT (this “Agreement”) is entered into on May 5, 2015, by and between
VistaGen Therapeutics, Inc., a Nevada corporation (the “Company”), and Platinum
Long Term Growth VII, LLC, a Delaware limited liability corporation
(“Platinum”).
 
WHEREAS, Platinum is the holder of certain Senior Secured Convertible Promissory
Notes of the Company, issued on the dates and in the principal amounts and with
accrued interest as set forth on Schedule A hereto (the “Platinum Notes”);


WHEREAS, in order to secure the Company’s obligations to Platinum under the
terms of the Platinum Notes, the Company and Platinum entered into (i) the
Amended and Restated Security Agreement (the “Security Agreement”), pursuant to
which Platinum was granted a security interest in substantially all of the
Company’s assets; and (ii) a Negative Covenant (the “Negative Covenant”),
prohibiting VistaGen Therapeutics, Inc., a California corporation and wholly
owned subsidiary of the Company (“VistaGen California”), and Artemis
Neuroscience, Inc., a Maryland corporation and wholly owned subsidiary of
VistaGen California (“Artemis) (together, the “Subsidiaries”), from incurring,
among other things, certain kinds of liens or indebtedness, and from agreeing to
any merger or other organizational change;


WHEREAS, in addition, the Company, the Subsidiaries and Platinum entered into
the Intellectual Property and Stock Pledge Agreement (the “IP Security
Agreement”), pursuant to which Platinum was granted a security interest in (i)
all intellectual property of VistaGen California, and (ii) all of the capital
stock and other equity interests of VistaGen California in Artemis;


WHEREAS, the Company has also issued to Platinum certain Exchange Warrants,
Investment Warrants and Additional Warrants, as each is defined in that certain
Note Exchange and Purchase Agreement, dated October 11, 2012, as amended
(together, the “Warrants”), and issued on the dates and in the share amounts set
forth on Schedule B;


WHEREAS, to provide for its working capital needs, the Company issued to certain
investors, including Platinum (“Note Investors”) convertible promissory notes in
the aggregate amount of $4,614,756.56, including aggregate accrued interest
through May 8, 2015 of $317,873.23 (“Investor Notes”), which Investor Notes are
due and payable between March 31, 2015 and May 15, 2015, and convertible into
the Private Financing under the terms and conditions set forth in the Investor
Notes; and


WHEREAS, the Company proposes to sell in a private financing contemplating
aggregate gross proceeds, including cancellation of indebtedness, of up to $18.0
million (the “Private Financing”), units consisting of Series B Preferred Stock
(“Series B Preferred”) and warrants to purchase shares of the Company’s common
stock, par value $0.001 per share (“Common Stock Warrants” and together with the
Series B Preferred, “Private Financing Securities”) in connection with
Platinum’s agreement as set forth herein to (i) convert the principal balance
and all accrued but unpaid interest due and owing Platinum under the terms of
the Platinum Notes (the “Outstanding Balance”) into Series B Preferred;  (ii)
terminate the Security Agreement, Negative Covenant and IP Security Agreement
(together, the “Security Agreements”); (iii) purchase the Investor Notes from
the Investors electing to sell, transfer and assign such Investor Notes to
Platinum, for an aggregate amount, including principal and all accrued interest
due thereunder, not to exceed $1.5 million; (v) purchase $1.0 million of the
Private Financing Securities, (v) amend the Warrants to (y) fix the exercise
price thereof and the number of shares exercisable and issuable thereunder, and
(z) eliminate the cashless exercise option; (vi) exchange up to  30,000 shares
of Common Stock currently beneficially owned or controlled by Platinum (the
“Platinum Common Shares”) for an equal number of shares of Series B Preferred;
and (vii) lock-up the sale of any Platinum Common Shares.
  
NOW, THEREFORE, for and in consideration of the mutual agreements set forth
herein, the parties hereto agree as follows:
 
1.          Platinum Note Conversion. Upon receipt of confirmation from the
Nevada Secretary of State of the filing of the Company’s Certificate of
Determination or Rights and Preferences of the Series B Preferred (the “Closing
Date”), the Outstanding Balance due Platinum under the terms of the Notes shall
convert into 641,335 shares of Series B Preferred of the Company issued in
connection with the Private Financing, in an amount equal to the Outstanding
Balance on the Closing Date (the “Conversion Securities”).


 
-1-

--------------------------------------------------------------------------------

 


2.          Manner of Conversion/Termination of Platinum Notes. On the Closing
Date, the Company shall deliver to the Company’s transfer agent an irrevocable
notice to issue and deliver to Platinum a certificate or certificates or other
document evidencing the Conversion Securities (the “Conversion
Instructions”).  Upon receipt by Platinum of the Conversion Instructions and the
Conversion Securities, the Platinum Notes shall be deemed paid in full,
including accrued interest thereon, and all rights of Platinum under the
Platinum Notes shall terminate and be of no further force and effect.


3.          Termination of the Security Agreements. On the Closing Date, the
Security Agreements shall terminate and be of no further force and effect, and
Platinum shall execute any release, termination statement, or other document
reasonably requested by the Company necessary to release Platinum’s security or
other interest in and to any and all assets of the Company and the Subsidiaries
granted or issued to Platinum under the terms of the Security Agreements,
including by way of example and not by limitation, Platinum’s security interest
in and to any and all intellectual property of VistaGen California.


4.         Purchase of Investor Notes and Private Financing Securities.


4.1              During the period commencing on the Closing Date and continuing
for fifteen (15) days (the “Transfer Period”), Platinum shall purchase directly
from Note Investors who have elected to sell, transfer and assign to Platinum
the Investor Notes listed on Schedule C hereto during the Transfer Period, which
Investor Notes in aggregate amount equal approximately $1,487,913.73, which
amount includes principal and accrued interest thereon (“Note
Assignments”).  Upon the consummation of such Note Assignments, on the Closing
Date, Platinum as the holder of all of the Investor Notes agrees to convert the
aggregate amount of the Investor Notes purchased by Platinum from the Company
and from the Note Investors into the securities issued in connection with the
Private Financing under the terms set forth in the Investor Notes.


4.2              On the Closing Date, Platinum shall execute and deliver a
subscription agreement providing for Platinum’s purchase of $1.0 million of
Private Financing Securities. Prior to the later of (i) thirty (30) days after
the Closing Date, or (ii) as requested by the Company, Platinum shall deliver to
the Company by wire transfer or other immediately available funds $1.0 million
pursuant to such subscription agreement.




5.         Amendment to Warrants.   On the Closing Date, (i) the exercise price
of the Warrants shall be fixed at $7.00 per share, and no other adjustments
shall be made to the Warrants, including any adjustments to the number of shares
exercisable or issuable thereunder, in the event the Company thereafter issues
Common Stock at a price less than $7.00 per share, or securities with an
exercise or conversion price less than $7.00 per share; provided, that typical
adjustments for splits, combinations and dividends shall apply, it being the
intent hereof that Sections 4.1, 4.2 and 4.3 of the Warrants shall remain in
effect; (ii) subject to the foregoing, any further terms set forth in the
Warrants permitting any adjustments to the exercise price thereof or the number
of shares issuable upon exercise of such Warrants shall be terminated and
deleted; and (iii) any provision set forth in the Warrants permitting the
cashless exercise of the Warrants shall be terminated and eliminated, so that
all Warrants shall be solely exercised for cash.  To the extent of any conflicts
between the terms and conditions set forth in the Warrants, and the terms and
conditions set forth herein in this Section 5, the terms herein shall control.


6.          Lock-Up.  For the period commencing upon the Closing Date and
continuing until the Registration Statement (as defined in the Securities
Purchase Agreement dated May 8, 2015) is deemed effective, Platinum shall not
sell any Platinum Common Stock for less than $15.00 per share.


7.         Issuance of Shares.  For and in consideration for the agreements of
Platinum as set forth in this Agreement, effective on the Closing Date, the
Company shall issue to Platinum (i) 400,000 shares of Series B Preferred (“New
Shares”), and (ii) a warrant to purchase 1.2 million shares of Common Stock at
an exercise price equal to $7.00 per share, which price shall equal the fixed
exercise price of the warrants issued in connection with the Private Financing,
and containing such additional terms and conditions as are set forth therein
(“New Warrants”).
 
8.           Representations, Warranties and Covenants of Platinum.  Platinum
hereby makes the following representations and warranties to the Company, and
covenants for the benefit of the Company:
 
(a)           Platinum is a limited liability company validly existing and in
good standing under the laws of the jurisdiction of its organization.
 
 
-2-

--------------------------------------------------------------------------------

 


(b)           This Agreement has been duly authorized, validly executed and
delivered by Platinum and is a valid and binding agreement and obligation of
Platinum enforceable against Platinum in accordance with its terms, subject to
limitations on enforcement by general principles of equity and by bankruptcy or
other laws affecting the enforcement of creditors’ rights generally, and
Platinum has full power and authority to execute and deliver the Agreement and
the other agreements and documents contemplated hereby and to perform its
obligations hereunder and thereunder.
 
(c)           Platinum understands that the Conversion Securities, New Shares
and New Warrants (together, “New Securities”) are being offered and sold to it
in reliance on specific provisions of Federal and state securities laws and that
the Company is relying upon the truth and accuracy of the representations,
warranties, agreements, acknowledgments and understandings of Platinum set forth
herein for purposes of qualifying for exemptions from registration under the
Securities Act of 1933, as amended (the “Securities Act”) and applicable state
securities laws.
 
(d)           Platinum is an “accredited investor” as defined under Rule 501 of
Regulation D promulgated under the Securities Act.
 
(e)           Platinum is and will be acquiring the New Securities for
Platinum’s own account, for investment purposes, and not with a view to any
resale or distribution in whole or in part, in violation of the Securities Act
or any applicable securities laws; provided, however, that notwithstanding the
foregoing, Platinum does not covenant to hold the New Securities for any minimum
period of time.
 
(f)           The offer and sale of the New Securities is intended to be exempt
from registration under the Securities Act, by virtue of Section 3(a)(9) and/or
4(2) thereof.  Platinum understands that the New Securities are “restricted
securities,” as that term is defined in the Securities Act and the rules
thereunder, have not been registered under the Securities Act, and that none of
the New Securities can be sold or transferred unless they are first registered
under the Securities Act and such state and other securities laws as may be
applicable or the Company receives an opinion of counsel reasonably acceptable
to the Company that an exemption from registration under the Securities Act is
available (and then the New Securities may be sold or transferred only in
compliance with such exemption and all applicable state and other securities
laws).
 
(g)           Platinum has not assigned, conveyed or otherwise transferred any
interest in and to the Platinum Notes to any third party, and owns and holds,
beneficially and of record, the entire right, title, and interest in and to the
Notes free and clear of all rights and Encumbrances (as defined below). As used
herein, “Encumbrances” shall mean any security or other property interest or
right, claim, lien, pledge, option, charge, security interest, contingent or
conditional sale, or other title claim or retention agreement, interest or other
right or claim of third parties, whether perfected or not perfected, voluntarily
incurred or arising by operation of law, and including any agreement (other than
this Agreement) to grant or submit to any of the foregoing in the future.
 
9.           Representations, Warranties and Covenants of the Company.  The
Company represents and warrants to Platinum, and covenants for the benefit of
Platinum, as follows:
 
(h)           The Company has been duly incorporated and is validly existing and
in good standing under the laws of the state of Nevada, with full corporate
power and authority to own, lease and operate its properties and to conduct its
business as currently conducted, and is duly registered and qualified to conduct
its business and is in good standing in each jurisdiction or place where the
nature of its properties or the conduct of its business requires such
registration or qualification, except where the failure to register or qualify
would not have a Material Adverse Effect.  For purposes of this Agreement,
“Material Adverse Effect” shall mean any material adverse effect on the
business, operations, properties, prospects, or financial condition of the
Company and its subsidiaries and/or any condition, circumstance, or situation
that would prohibit or otherwise materially interfere with the ability of the
Company to perform any of its obligations under this Agreement in any material
respect.
 
(i)           The New Securities have been duly authorized by all necessary
corporate action and, when paid for or issued in accordance with the terms
hereof, the New Securities shall be validly issued and outstanding, fully paid
and nonassessable, free and clear of all liens, encumbrances and rights of
refusal of any kind.
 
 
-3-

--------------------------------------------------------------------------------

 


(j)           This Agreement has been duly authorized, validly executed and
delivered on behalf of the Company and is a valid and binding agreement and
obligation of the Company enforceable against the Company in accordance with its
terms, subject to limitations on enforcement by general principles of equity and
by bankruptcy or other laws affecting the enforcement of creditors’ rights
generally, and the Company has full power and authority to execute and deliver
the Agreement and the other agreements and documents contemplated hereby and to
perform its obligations hereunder and thereunder.
 
(k)           The execution and delivery of the Agreement and the consummation
of the transactions contemplated by this Agreement by the Company, will not (i)
conflict with or result in a breach of or a default under any of the terms or
provisions of, (A) the Company’s certificate of incorporation or by-laws, or (B)
of any material provision of any indenture, mortgage, deed of trust or other
material agreement or instrument to which the Company is a party or by which it
or any of its material properties or assets is bound, (ii) result in a violation
of any provision of any law, statute, rule, regulation, or any existing
applicable decree, judgment or order by any court, Federal or state regulatory
body, administrative agency, or other governmental body having jurisdiction over
the Company, or any of its material properties or assets or (iii) result in the
creation or imposition of any material lien, charge or encumbrance upon any
material property or assets of the Company or any of its subsidiaries pursuant
to the terms of any agreement or instrument to which any of them is a party or
by which any of them may be bound or to which any of their property or any of
them is subject except in the case of clauses (i)(B), (ii) or (iii) for any such
conflicts, breaches, or defaults or any liens, charges, or encumbrances which
would not have a Material Adverse Effect.
 
(l)           The delivery and issuance of the New Securities in accordance with
the terms of and in reliance on the accuracy of Platinum’s representations and
warranties set forth in this Agreement will be exempt from the registration
requirements of the Securities Act.
 
(m)           No consent, approval or authorization of or designation,
declaration or filing with any governmental authority on the part of the Company
is required in connection with the valid execution and delivery of this
Agreement or the offer, sale or issuance of the Conversion Shares or the
consummation of any other transaction contemplated by this Agreement.
 
(n)           The Company has complied and will comply with all applicable
federal and state securities laws in connection with the offer, issuance and
delivery of the New Securities hereunder.
 
 (o)           The Company shall cause its Common Stock to continue to be
registered under Section 12(b) or 12(g) of the Securities Exchange Act of 1934
(the “Exchange Act”), and not take any action or file any document (whether or
not permitted by the Securities Act or the rules promulgated thereunder) to
terminate or suspend its reporting and filing obligations under the Exchange Act
and the Securities Act, except as permitted herein.  The Company will take all
action necessary to continue the listing or trading of its Common Stock on the
OTC Bulletin Board or other exchange or market on which the Common Stock is
trading.
 
(p)           In the event that the New Securities are sold in a manner that
complies with an exemption from registration, the Company shall promptly cause
its counsel (at its expense) to issue to the transfer agent an opinion
permitting removal of the legend (indefinitely if pursuant to Rule 144(k) of the
Securities Act (or its successor provisions, including any provision that
permits unlimited resales after the relevant holding period set forth in Rule
144), or to permit sales of the New Securities if pursuant to the other
provisions of Rule 144 of the Securities Act).
 
10.           Conditions Precedent to the Obligation of the Company.  The
obligation hereunder of the Company to issue and deliver the New Securities to
Platinum is subject to the satisfaction or waiver, at or before the Closing
Date, of each of the conditions set forth below.  These conditions are for the
Company’s sole benefit and may be waived by the Company at any time in its sole
discretion.
 
(a)           Platinum shall have executed and delivered this Agreement.
 
 
-4-

--------------------------------------------------------------------------------

 


(b)           Platinum shall have performed, satisfied and complied in all
material respects with all covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by Platinum at or prior to
the Closing Date.
 
(c)           The representations and warranties of Platinum shall be true and
correct in all material respects as of the date when made and as of the Closing
Date as though made at that time, except for representations and warranties that
are expressly made as of a particular date, which shall be true and correct in
all material respects as of such date.
 
11.           Conditions Precedent to the Obligation of Platinum. The obligation
hereunder of Platinum to surrender the Platinum Notes, purchase the Investor
Notes and accept the New Securities is subject to the satisfaction or waiver, at
or before the Closing Date, of each of the conditions set forth below.  These
conditions are for Platinum’s sole benefit and may be waived by Platinum at any
time in its sole discretion.
 
(a)           The Company shall have executed and delivered this Agreement.
 
(b)           The Company shall have performed, satisfied and complied in all
material respects with all covenants, agreements and conditions required by the
Agreement to be performed, satisfied or complied with by the Company at or prior
to the Closing Date.
 
(c)           Each of the representations and warranties of the Company shall be
true and correct in all material respects as of the date when made and as of the
Closing Date as though made at that time, except for representations and
warranties that speak as of a particular date, which shall be true and correct
in all material respects as of such date.
 
(d)           No statute, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement at or
prior to the Closing Date.
 
(e)           As of the Closing Date, no action, suit or proceeding before or by
any court or governmental agency or body, domestic or foreign, shall be pending
against or affecting the Company, or any of its properties, which questions the
validity of the Agreement or the transactions contemplated thereby or any action
taken or to be taken pursuant thereto.  As of the Closing Date, no action, suit,
claim or proceeding before or by any court or governmental agency or body,
domestic or foreign, shall be pending against or affecting the Company, or any
of its properties, which, if adversely determined, is reasonably likely to
result in a Material Adverse Effect.
 
(f)           The Company shall have received confirmation from the Nevada
Secretary of State of the filing of the Company’s Certificate of Determination
or Rights and Preferences of the Series B Preferred, and shall have delivered to
Platinum the Conversion Instructions.
 
12.           Governing Law; Consent to Jurisdiction.  This Agreement shall be
governed by and interpreted in accordance with the laws of the State of New York
without giving effect conflicts of law principles that would result in the
application of the substantive laws of another jurisdiction.  Each of the
Parties consents to the exclusive jurisdiction of the Federal courts whose
districts encompass any part of the State of New York in connection with any
dispute arising under this Agreement and hereby waives, to the maximum extent
permitted by law, any objection, including any objection based on forum non
conveniens, to the bringing of any such proceeding in such jurisdictions.  Each
Party waives its right to a trial by jury.  Each Party to this Agreement
irrevocably consents to the service of process in any such proceeding by the
mailing of copies thereof by registered or certified mail, postage prepaid, to
such Party at its address set forth herein.  Nothing herein shall affect the
right of any Party to serve process in any other manner permitted by law.

 
-5-

--------------------------------------------------------------------------------

 

13.           Notices.  All notices and other communications provided for or
permitted hereunder shall be made in writing by hand delivery, express overnight
courier, registered first class mail, or telecopier (provided that any notice
sent by telecopier shall be confirmed by other means pursuant to this Section
8), initially to the address set forth below, and thereafter at such other
address, notice of which is given in accordance with the provisions of this
Section.
 
if to the Company:
 
VistaGen Therapeutics, Inc.
Attention: Chief Executive Officer
343 Allerton Avenue
South San Francisco, CA 94080
Tel. No.: (650) 577-3613
Fax No.: (888) 482-2602
 
with a copy to:
 
Disclosure Law Group
600 West Broadway, Suite 700
San Diego, California 92101
Attention: Daniel W. Rumsey, Esquire
Tel No.: (619) 795-1134
Fax No.: (619) 330-2101
 
if to Platinum:
 
Platinum Long Term Growth VII, LLC
250 West 55th Street, 14th Floor
New York, NY 10019
Attention: David Steinberg
Tel. No.: (212) 582-2222
Fax No.: (212) 582-2424
 


 
 
All such notices and communications shall be deemed to have been duly given:
when delivered by hand, if personally delivered; when receipt is acknowledged,
if telecopied; or when actually received or refused if sent by other means.
 
14.                 Disclosure of Transaction. The Company shall file with the
Securities and Exchange Commission a Current Report on Form 8-K (the “Form 8-K”)
describing the material terms of the transactions contemplated hereby as soon as
practicable following the Closing Date but in no event more than two (2)
business days following the Closing Date.
 
15.                 Entire Agreement.  This Agreement constitutes the entire
understanding and agreement of the parties with respect to the subject matter
hereof and supersedes all prior and/or contemporaneous oral or written proposals
or agreements relating thereto all of which are merged herein.  This Agreement
may not be amended or any provision hereof waived in whole or in part, except by
a written amendment signed by both of the Parties.
 
16.                 Counterparts. This Agreement may be executed by facsimile
signature and in counterparts, each of which shall be deemed an original, but
all of which together shall constitute one and the same instrument.
 










[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
-6-

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF the parties have signed this instrument as of the date first
set forth above.


ADDRESS:
   
VISTAGEN THERAPEUTICS, INC.
 
343 Allerton Avenue
South San Francisco, CA 94080
 
   
 
     
By: /s/ Shawn K. Singh
Name: Shawn K. Singh
Title:   Chief Executive Officer
 
               
ADDRESS:
   
PLATINUM LONG TERM GROWTH VII, LLC
 
250 West 55th Street, 14th Floor
New York, NY 10019
           
By: /s/ David Steinberg
Name: David Steinberg
Title: Authorized Signatory
 
       

 
-7-

--------------------------------------------------------------------------------
